Peters J.
To an action of assumpsit on a promissory note, or bank bill, made by the defendants, payable to C. S. West, or bearer, commenced in the county court for the county of New-London, the defendants pleaded in abatement, first, to the jurisdiction; secondly, that the process was not duly served.
It appears from the pleadings, that the plaintiff dwells in Lyme, in this county; that the defendants are a corporation, created by an act of Congress, passed the 10th day of April, 1816, and established in the city of Philadelphia, in the commonwealth of Pennsylvania, with power to establish branches, or offices of discount and deposit, in the several states; that such an office has been established at Middletown, in the county of Middlesex, in this state; and that the writ was duly served, by the sheriff of that county, by attaching a table, the property of the defendants, and leaving a copy thereof with the *105president and cashier of said office, according to statute, tit. 2. sec. 8. and tit. 16. sec. 1.
The jurisdiction of the county court is defined by statute, tit. 2 sec. 21, and tit. 21. sec. 16, and extends to all causes of a civil nature, wherein the demand exceeds 35 dollars, and all causes wherein either of the parties dwells in this county, if inhabitants of this state; if neither is such, where the defendant is, or his property is attached. This is a cause of a civil nature; and the plaintiff dwells in the county of New-London.
But the plea avers, that the defendants are a corporation, established in another state, where they are liable to be sued only before the circuit court of the United States, or the state courts of Pennsylvania. It is admitted in argument, that if the property of an individual non-resident is attached here, it gives the court jurisdiction. But our statute makes no difference between natural and artificial persons. If the defendants have property here, it is liable to be attached; and their charter makes them liable to be sued in all state courts having competent jurisdiction, and in any circuit court of the United States; (section 7.) and for contracting any greater debt than 35,000,000 dollars, it makes their directors personally liable to be sued in any court of record of the United States, or either of them; (sec. 8.) and provides, that Congress may enact laws, vesting in any courts of the several states, jurisdiction to enforce the recovery of notes, bills, &c. with 12 percent, interest, of which payment shall have been refused. Sec. 17. Although state courts derive their authority entirely from their immediate sovereign, and can receive no jurisdiction from any other, these provisions show clearly the intention of Congress to make the defendants responsible, wherever their property is found. But according to their construction, this can be done in Pennsylvania alone, without removing the establishment!
The value of the property attached is not averred, and is perfectly immaterial, as it is a matter between the plaintiff and the sheriff. But it is admitted by the pleadings, that it belongs to the defendants ; and it has been the invariable practice of our courts to hold non-resident parties to trial, whose property was found here. In Osborn v. Lloyd, 1 Root 447. it is said, by the court, that attaching visible property gives to the court, jurisdiction of causes not otherwise within its jurisdiction; and the late Ch. J. Swift informs us, that visible property within this state will give the courts jurisdiction of causes between persons belonging to other states. A copy of the writ describing the *106estate must be left with the agent of the defendant, or the person who has the charge or possession of the estate attached. 1 Swift's Dig. 591. And this will be a sufficient service of the writ, to authorize a trial of the action. 2 Swift’s Syst. 190. In The Union Bank v. The United States Bank, 3 Mass. Rep. 74. the supreme court of Massachusetts rendered judgment against the defendants, who were also a corporation, established in Philadelphia. No question of jurisdiction was indeed made; but it cannot be believed, that so profound a lawyer as Ch. J. Parsons would have rendered judgment in a case, whereof he had not jurisdiction; nor that so distinguished an advocate as Mr. Otis, would have submitted to a decision, which he could have avoided so easily. This decision is not cited as an authority; for it was made without considering the particular point. But, to use the language of Ch. J. Marshall, in a like case, “ it has much weight, as it shows, that it neither occurred to the bar nor the bench.” Bank of United States v. Deveau, 5 Cranch 88. I therefore advise the superiour court to award a respondeas ouster.
Chapman, Brainard and Bristol, Js. were of the same opinion.
Hosmer, Ch. J., being related to the president of the branch bank at Middletown, declined giving any opinion.
Plea of abatement insufficient .